Citation Nr: 1538064	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  12-28 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a disability claimed as manifestations of an undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia.

2.  Entitlement to an initial, compensable disability rating for asthma, prior to April 29, 2011, and in excess of 10 percent thereafter.  
 
3.  Entitlement to an initial, compensable disability rating for spondylosis, claimed as lower back.

4.  Entitlement to an initial, compensable disability rating for bilateral hallux valgus.

5.  Entitlement to an initial, compensable disability rating for allergic rhinitis, claimed as sinusitis.




REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from January 2002 to August 2006.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  In pertinent part, the RO granted service connection for spondylosis, bilateral hallux valgus, and allergic rhinitis, with each rated as noncompensable (effective from August 13, 2006), and denied a disability claimed as manifestations of undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia.

In a September 2012 rating decision, the RO granted a 10 percent disability rating for asthma, effective from April 29, 2011.  The Board has characterized the appeal pertaining to asthma as encompassing the matters set forth on the title page.  See AB v. Brown, 6 Vet. App. 35, 38 (1993); Fenderson v. West, 12 Vet. App. 119, 126 (1999).

In February 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  

In December 2014, this matter was previously before the Board.  At that time, the Board denied the claim for service connection for sleep apnea and remanded the above claims for further development.

The Board notes that during the April 2015 VA examination the Veteran raised a question regarding erectile dysfunction for the first time, which the examiner found was not a manifestation of an undiagnosed illness, but was of psychogenic origin.  To the extent that the Veteran may have been trying to raise a claim for service connection for erectile dysfunction as not part of an undiagnosed illness, the Agency of Original Jurisdiction (AOJ) should obtain clarification.  The Board notes that effective March 24, 2015, when a claimant submits a communication indicating a desire to apply for VA benefits, but the communication does not meet the standards of a complete claim for benefits, the communication will be considered a request for an application form for benefits under 38 C.F.R. § 3.150(a).  79 Fed. Reg. 57,660, 57,695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155(a)).  When such a communication is received, VA shall notify the claimant and the claimant's representative of the information necessary to complete the application form or form prescribed by the Secretary.  Id.  In light of the foregoing, this matter is referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issues of increased ratings for hallux valgus, asthma, spondylosis, and allergic rhinitis are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

2. The Veteran's symptoms of reported general pain, urinary pain, and erectile dysfunction are not consistent with fibromyalgia or an undiagnosed illness manifested by such symptoms; it is not shown to be causally or etiologically related to any disease, injury, or incident of service.


CONCLUSION OF LAW

A disability manifested by general pain, urinary pain, and erectile dysfunction was not incurred in or aggravated by service, nor is it shown to be due to undiagnosed illness as a result of service in the Southwest Asia Theater during the Persian Gulf War.  38 U.S.C.A. §§ 1101, 1110, 1112, 1117, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA's duty to provide claimants with notice and assistance in the development of a claim. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

The notice requirements of the VCAA require VA to notify a claim of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The notice requirements apply to all five elements of a service connection claim: (1) Veteran status, (2) existence of a disability, (3) a connection between the Veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

In this case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a November 2006 letter, which was sent prior to the initial unfavorable decision issued in January 2008, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The letter also included a request for information specific to claims for undiagnosed illness.  That letter further included notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess v. Nicholson, supra.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtain all relevant records pertinent to the matter herein decided.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, post-service VA examination and reports, and statements from the Veteran.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that consistent with the December 2014 Board remand, pertinent to this claim, the AOJ has obtained a VA examination to address this matter and requested information regarding the Veteran's private medical records.  The Veteran did not respond to that request.  Therefore, the Board finds that VA has met its duty to assist the Veteran in obtaining relevant records.

Further, the Veteran has been medically evaluated in conjunction with his claim for service connection for manifestations of an undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia.  In this regard, in April 2015, the Veteran underwent a VA examination regarding this matter.  The Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include available service treatment records; and a physical examination.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Additionally, in February 2013, the Veteran had an opportunity to set forth his contentions during before the undersigned Veterans Law Judge at a hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

During February 2013 hearing, the undersigned Veterans Law Judge presented questions that addressed the issue concerning service connection for manifestations of an undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia.  Additionally, the Veteran provided testimony that spoke to his in-service and post-service experiences, to include a discussion of his service in the Gulf War and symptoms that he attributes to his claimed undiagnosed illness.  
Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Furthermore, the Board notes that based on the Veteran's statements, the Board remanded this matter for additional development, to include obtaining a VA examination to address this question.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II. Service Connection Claim

The Veteran contends that he has an undiagnosed illness due to his Gulf War service.  

A.  Applicable Law

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).
 
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  
 
In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the United States Court of Appeals for the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Inasmuch as the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.
 
Subject to various conditions, service connection may also be granted for a disability due to a qualifying chronic disability of a Veteran who served in the Southwest Asia Theater of operations during the Persian Gulf War provided that such disability became manifest during either active service in the Southwest Asia Theater of Operations during the Persian Gulf War or to a degree of 10 percent or more, under the appropriate diagnostic code of 38 C.F.R. Part 4, not  later than December 31, 2016, and by history, physical examination, and laboratory tests, the disability cannot be attributed to any known clinical diagnosis. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (a)(1).
 
A chronic qualifying disability means a chronic disability resulting from an (A) undiagnosed illness; (B) the following medically unexplained chronic multisymptom illnesses that are defined by a cluster of signs or symptoms: (1) chronic fatigue syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or (4) any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness; or (C) any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A § 1117(d)  warrants a presumption of service connection. 38 C.F.R. § 3.317 (a)(2)(i).
 
For the purposes of this section the term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317 (a)(2)(ii).
 
"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317 (a)(3).
  
Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic. The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (a)(4).
 
A chronic disability resulting from an undiagnosed illness shall be rated using the evaluation criteria from part 4 for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  38 C.F.R. § 3.317 (a)(5).
  
Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and mental disorders.  38 C.F.R. § 3.317 (b).
 
Compensation shall not be paid under 38 C.F.R. § 3.317  if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War; or there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia theater of operations during the Persian Gulf War and the onset of the illness; or there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53   (1990). 

B.  Factual Background and Analysis

As an initial matter, the Board notes that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  Specifically, a May 2005 Post-Deployment Health Assessment noted SW Asia service, to include in Iraq.  

The Board also notes that the Veteran is already service-connected for bilateral hallux valgus, asthma, spondylosis of the lumbar spine, allergic rhinitis (which will be addressed in the REMAND portion of this decision).  Also, the Veteran is also service-connected for depressive disorder not otherwise specified and generalized anxiety disorder, as well as, gastroesophageal reflux disease; neither of those disorders is currently on appeal.  The Board also notes that as the Veteran has a current diagnosis for each of his service-connected disabilities, such disabilities cannot be considered to be part of his claimed undiagnosed illness.

At his February 2013 Board hearing, the Veteran maintained that he has a disability claimed as manifestations of an undiagnosed illness or chronic multi-symptoms illness, due to the exposure to "Gulf War" hazards, which he clarified included a claim for fibromyalgia.  He reported having widespread pains in random places around his body since service and exposure to environmental hazards in the Gulf.

Available service treatment records reflect that symptoms such as occasional reports of pain, usually regarding the back, but otherwise no general reports of pain without an inciting injury. (September 2005, May 2006 service treatment records).  Similarly, VA medical records document occasional reports for pain, such as for the hands, especially his left middle, as well as occasional complaints regarding the knees or abdomen (following an appendectomy).  (April and May 2014 VA medical records).

In April 2015, the Veteran underwent a VA examination.  For the first time, the Veteran complained of urinary tract conditions, male reproductive organs, in addition to his service-connected disabilities and fibromyalgia, to include feeling tired when he is stressed about school and does not get adequate sleep.  The examiner found that the Veteran's physical examination was normal, other than in regards to the Veteran's reported conditions, for which he received additional, specific examinations.  

For all the conditions identified by the Veteran (to include his service-connected disabilities), the April 2015 VA examiner specifically found that there were no diagnosed illnesses for which no etiology was established.  

As to the Veteran's complaint of erectile dysfunction, the examiner noted consideration of the Veteran's medical records, and found that it was of a psychogenic origin.  As a diagnosis of and cause for the Veteran's erectile dysfunction has been established, service connection for such a disorder is not warranted as a symptom of an undiagnosed illness.

The examiner also found no bladder disorder.  The Veteran complained of pain in the bladder/pubic area when he held his urine for a while since starting Zoloft.  The examiner found that the pain was not caused by or a result of Zoloft.  Rather, the examiner explained that such pain was a "natural phenomena in any person, who hold urine for long time can cause discomfort in bladder/pubic area."

As to the Veteran's claimed fibromyalgia, the examiner noted the Veteran's history of depression and anxiety, as well as, the Veteran reports of school stress, insomnia, and sleep interruption.  The Veteran reported that a sleep study had found no sleep apnea.  He also indicated that after 10 hours of sleep he felt fine and with energy.  The Veteran denied knowledge of fibromyalgia.  The Veteran further denied having any widespread pain or continuous fatigue.  The Veteran was able to do his studies and chores without any limitation and had adequate cognitive function despite of sleep disruption. 

The examiner specifically found that the Veteran did not have any findings, signs or symptoms attributable to fibromyalgia or evidence of fibromyalgia.  The examiner found that no fibromyalgia criteria had been met and that the Veteran's fatigue was due to his sleep pattern.  The examiner found no evidence of widespread pain. 

The VA examiner's opinion is considered probative, as it is uncontroverted by any evidence of record, apart the Veteran's own implied assertions.  See Black v. Brown, 10 Vet. App. 279, 284 (1997) (in determining the weight assigned to this evidence, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data).  Further, absent such countervailing medical evidence, the Board itself is prohibited from exercising its own independent judgment in the Veteran's favor.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board may not exercise its own independent judgment to resolve medical questions).

The only other evidence of record is that from the Veteran.  The Board finds that the Veteran has been very vague and not credible as to his complaints that he attributes to an undiagnosed illness.  For example, during his February 2013 Board hearing, the Veteran reported that he had pain that moved around his body.  However, he reported to the April 2015 VA examiner that he did not have any widespread pain.  Also, he raised reports of urinary problems and erectile dysfunction for the first time years into his claim, during the April 2015 VA examination.

Furthermore, to the extent that the Veteran may now professes to have a separate disorder characterized by feeling tired or fatigue, other than sleep apnea (for which the Board denied service connection for in December 2014), based on his reports of fatigue to the May 2015 VA examiner, the medical evidence does not indicate that such symptoms are attributable to an undiagnosed illness.  Rather, the April 2015 VA examiner found that it was due to the Veteran's psychiatric disability.  Additionally, the service-connected psychiatric disability is rated under the General Rating Formula for Mental Disorders, and includes consideration of symptoms such as chronic sleep impairment.  See 38 C.F.R. § 4.130, Diagnostic Codes 9201-9440.  Therefore, to grant a separate award of service connection for such sleep impairment, or for any other symptoms underlying the Veteran's service-connected psychiatric disability, would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14 (2013) (directing that the evaluation of the "same disability" or the "same manifestation" under various diagnoses is to be avoided); see also Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994) (holding, in pertinent part, that for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate VA's anti-pyramiding provisions, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions). 

Also, to the extent that the Veteran has complained of bladder symptoms that he attributes to an undiagnosed illness, the examiner rather found discomfort from holding urine for a long time was a natural phenomenon, and that no bladder disorder was present.  The examiner also found that the erectile dysfunction was due to a psychogenic disorder.  

The Veteran currently contends that her chronic fatigue is related to his military service, to include service in Southwest Asia.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of chronic fatigue syndrome, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of undiagnosed illness or fibromyalgia is made in consideration of multiple factors, as discussed by the May 2015 VA examiner, and there is no indication that the Veteran has the requisite medical knowledge to make such a medical opinion. 

Based on the competent and probative evidence of record, to include the April 2015 VA examiner's opinion, the Board finds that the Veteran's claimed manifestations of an undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia, must be denied.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection and that doctrine is not applicable in the instant appeal.  The Veteran's claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for manifestations of an undiagnosed illness or chronic multi-symptoms illness, to include fibromyalgia, is denied. 


REMAND

The Veteran contends that compensable disability ratings are warranted for his service-connected spondylosis, bilateral hallux valgus, and allergic rhinitis.  He further contends that for his service-connected asthma, a compensable disability rating is warranted prior to April 29, 2011 and in excess of 10 percent thereafter.  

The development directed by the Board in its last remand was not accomplished. The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance. Stegall v. West, 11 Vet. App. 268, 271 (1998).

As to his increased rating claims, the Veteran's Virtual VA claims file includes a September 2010 VA examination that addressed each of the remanded disabilities, but was not considered by the AOJ.  That examination thus contains pertinent to those claims and needs to be considered by the AOJ.  If a claim is not fully granted, the issuance of a supplemental statement of the case (SSOC) is required.  See 38 C.F.R. § 19.31.  
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should note consideration of the September 2010 VA examination, which addresses each of the increased rating claims, and is located ONLY in the Veteran's Virtual VA claims file.  

2.  The AOJ should perform any additional development it deems warranted.

3.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence - to specifically include the September 2010 VA examination located ONLY in the Virtual VA claims file.  If a benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
DEBORAH W. SINGLETON  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


